Disney, /., dissenting: I must dissent from the conclusion of the majority on the subject of the first headnote. It depends upon whether payments by a divorced husband to the mother of his former wife, and “for and in behalf of” such former wife, who, it was agreed, was the sole support of her mother, can reasonably be considered within the intendment of section 22 (k) of the Internal Revenue Code. That section, inter alia, provides that a periodic payment by the divorced husband to the divorced wife shall be includible in her income and not in his if it is made in discharge of “a legal obligation which, because of the marital or family relationship, is imposed upon or incurred by such husband” under a decree of divorce or separate maintenance or under a written instrument incident thereto. The question is therefore how broadly such language shall be construed. I realize that in the broadest sense the obligation of the ex-husband here to pay the mother of his former wife might possibly be considered to be imposed upon him “because of the marital or family relationship,” merely because without the marital or family relationship there would have been no such mother-in-law and no occasion for him to agree to support such a person. But I can not conceive that Congress intended to use the above-quoted crucial language in any such broad sense or had in mind the situation such as here involved. Rather, I believe that the legal obligation, in discharge of which the periodic payment must be made in order for it to be taxable to the wife, must be one which is imposed upon the divorced husband, or recognized by him in a written instrument incident to the divorce or settlement or separation, as an essential and integral result of the marital relationship, such as, for example, caring for children or maintaining the former wife. Congress did not, in my view, include a mere promise to pay other matters even though made to the former wife and even though she might have had a duty in that respect, such as to take care of her mother. Obviously no ordinary contemplation of a marital obligation includes support of a mother-in-law. The fact that the $5,000 per annum to be paid to the divorced wife’s mother is in addition to the $20,000 to be paid to the divorced wife, shows that the $5,000 was not necessary for the support of the wife and therefore not within reasonable bounds of a marital-based obligation. Though the written agreement involved recites that Ruth is the sole support of her mother and desires to make provision for her support, the facts neither so show nor show that the $5,000 was any reasonable requirement in that respect, that is, fail to show that Ruth was under any duty of furnishing that much for her mother. No divorce court could, in my opinion, require a divorced husband to support his former mother-in-law, without a voluntary agreement such as this appears to be. In any event, I do not believe that “because of the marital or family relationship,” was meant to encompass the situation here involved or relieve the husband from taxation upon income earned by him. The Committee Reports of both the House and Senate covering section 22 (k) referring to the legal obligation here being discussed state: “This section applies only where the legal obligation being discharged arises out of the family or marital relationship in recognition of the general obligation to support, which is made specific by the instrument or decree.” (Emphasis added.) 1942-2 C. B., pp. 428, 568. Certainly, general obligation to support does not include obligation to support a mother-in-law. I therefore dissent. TüRner and Tietjens,-//., agree with this dissent.